KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and her punishment was assessed at confinement in the state penitentiary for a term of one year.
Omitting the formal parts, we quote the indictment as follows: “That Mrs. Pat Dew on or about the 5th day of July, A. D. 1934, and before the presentment of this indictment, in the County of McCulloch and State of Texas, did then and there unlawfully possess, for the purpose of sale, liquor capable of producing intoxication.”
The indictment is fundamentally defective for the reasons stated in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court